Citation Nr: 1331058	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  08-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1973.  The appellant is his surviving spouse.

This appeal originally arose before the Board of Veterans' Appeals from a September 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO), that denied entitlement to service connection for diabetes mellitus and for CLL.  The RO determined at that time that neither condition was present in service and that there was no verification of exposure to herbicides while on active duty.

The Veteran testified before the undersigned at a Travel Board hearing in August 2009.  A transcript of this proceeding has been included in the claims folder.

In October 2009, the Board remanded these claims for further evidentiary development.  After compliance with this remand, the case was returned to the Board for appellate consideration.  In May 2011, the Board denied entitlement to service connection for both diabetes mellitus and CLL.  The Veteran then appealed these denials to the Court of Appeals for Veterans Claims (CAVC).  In November 2011, the Office of the General Counsel and the Veteran's representative agreed to a Joint Motion for Remand (JMR); on November 2, 2011, the CAVC issued an Order for compliance with the JMR.  The case was subsequently returned to the Board.

In March 2012, the Board was notified that the Veteran had died on March [redacted], 2012.  In May 2012, the Board issued a decision dismissing the Veteran's claims for service connection for diabetes mellitus and CLL, noting that the claims did not survive his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  However, the appellant was notified that this dismissal did not affect her right, as the Veteran's surviving spouse, to file a request to be substituted as the appellant for the purposes of processing the claim to completion.  Such a request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub.L.No. 110-389, § 212, 122 Stat. 4145, 4151 (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 20, 2008).  On May 17, 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable).  This claim will be accepted as a request for substitution.  The appellant was sent correspondence on August 7, 2012 from the RO concerning substitution.  She also received correspondence from the Board on March 2, 2013 noting that she had been substituted in order to pursue the Veteran's claims for service connection for diabetes mellitus and CLL to their completion.  As a consequence, these claims are once again before the Board for appellate consideration.

The Board also notes that the appellant has filed a claim for service connection for the cause of the Veteran's death.  She was informed in August 2012 that this claim was intertwined with the service connection claim for CLL and would be deferred pending the resolution of the CLL claim.  Despite this, the St. Paul RO issued a rating action in February 2013 that denied entitlement to service connection for the cause of the Veteran's death, without waiting for the Board to make a determination as to entitlement to service connection for the underlying disorder, namely CLL.  The appellant is advised that she has one year from the date of notification of the denial of service connection for the cause of the Veteran's death in which to file a notice of disagreement with that denial.

The issue of entitlement to an increased evaluation for the service-connected right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased evaluation for the left knee, entitlement to service connection for depression secondary to the service-connected knee disorders, and entitlement to a temporary 100 percent evaluation pursuant to 38 C.F.R. § 4.30 following a right total knee replacement had also been referred to the RO in the October 2009 Board remand.  The RO issued a decision in November 2009 awarding a temporary 100 percent evaluation for the period of convalescence following the right total knee replacement and a decision in January 2010 that awarded service connection for depression.  The RO also adjudicated the claim for an increased evaluation for the left knee in November 2009.  As these referred claims have been adjudicated and were not appealed to the Board they are considered to be resolved.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was returned to the Board following a JMR issued in November 2011.  It was noted that in the attempt to verify the Veteran's exposure to herbicides during his service in Thailand from 1968 to 1969, the RO had contacted the U.S. Army Joint Services Records Research Center (JSRRC).  The JSRRC had responded that they did not maintain historical information or conduct research concerning non-tactical herbicide spray operations (it had been determined that the tactical use of herbicides had not been conducted at Korat Royal Thai Air Force Base).  It was suggested that the U.S. Air Force Office of the Surgeon General and/or the Armed Forces Pest Management Board be contacted to verify the military's use of pesticides, insecticides and non-tactical herbicides at Korat.  No attempt has been made to contact these entities; thus, the duty to assist has not been satisfied and a remand is required.  See 38 C.F.R. § 3.159(c)(2) (2012).  

The Veteran was also treated for his diabetes mellitus by Dr. E.L.A. at Arizona Community Physicians.  In January 2007, this physician noted that the Veteran had been treated since 2000 for diabetes; however, the claims file only contains records back to 2002.  It must be ascertained whether there are any additional records available for review by the Board.  See 38 C.F.R. § 3.159(c)(1) (2012).

The records also indicate that the Veteran was treated for his CLL at Arizona Oncology Associates.  Dr. S.J.K indicated that the CLL had been diagnosed in December 2000, but that there had been evidence of the disorder since February 1996.  The record on appeal does not contain any treatment records from this facility.  These must be obtained before a decision can be made.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:


1.  Contact the U.S. Air Force Office of the Surgeon General and the Armed Forces Pest Management Board (formerly the Armed Forces Pest Control Board) and request that they conduct a search for any records pertaining to the military's use of pesticides, insecticides and non-tactical herbicides at Korat Royal Thai Air Force Base from July 1968 to August 1969.  All efforts made to locate any such records must be fully documented for inclusion in the claims folder.  These efforts must be continued until it is determined that these records do not exist or that further efforts would be futile.  If records cannot be located, a Formal Memorandum of Unavailability must be prepared for inclusion in the claims file.

2.  Contact Arizona Community Physicians and request the records of the Veteran's treatment for diabetes mellitus from Dr. E.L.A.  Any needed release forms must be requested from the appellant.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The appellant is to be advised that it is ultimately her responsibility to obtain this evidence.

3.  Contact Arizona Oncology Associates and request the records of the Veteran's treatment for CLL from Dr. S.J.K.  Any needed release forms must be requested from the appellant.  All efforts to obtain these records must be documented for inclusion in the claims folder.  The appellant is to be advised that it is ultimately her responsibility to obtain this evidence.

4.  Once the above-requested development has been completed, readjudicate the claims for entitlement to service connection for diabetes mellitus and CLL.  If any part of the decision remains adverse to the appellant, she and her representative are to be provided a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



